Citation Nr: 1450384	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 28, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to January 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for PTSD and assigned an effective date of January 28, 2008.  He believes an earlier effective date is warranted for this award.

In January 2012, as support for his claim, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office (CO) hearing).  A copy of the hearing transcript is of record.

In a subsequent September 2012 decision, the Board denied this claim for an earlier effective date for the grant of service connection for the PTSD.  But the U.S. Court of Appeals for Veterans Claims (Court/CAVC) since held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2) regarding the conducting of a hearing, irrespective of whether by RO or Board personnel.  These two obligations consist of:  (1)fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.

So in September 2013, to comply with a mandate, the Veteran was notified that he could have another hearing before the Board, pursuant to this holding in Bryant, to correct any potential errors relating to the duties of the undersigned VLJ while presiding over the January 2012 hearing.  In an October 2013 response, the Veteran elected to have the previous decision denying his claim vacated and opportunity to testify at another hearing before the Board.  Consequently, in July 2014 the Board vacated the September 2012 decision denying this earlier-effective-date claim, and the Veteran since has testified at another hearing before the undersigned VLJ of the Board in September 2014.  A copy of this hearing transcript also is of record.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Although he contends otherwise, the Veteran's claim of entitlement to service connection for PTSD was first received by VA on January 28, 2008.


CONCLUSION OF LAW

He has not shown entitlement to any earlier effective date for this award since, for all intents and purposes, there was no prior claim.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, the Veteran is challenging the effective date assigned following the granting of service connection for his PTSD.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning this "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A June 2010 SOC adjudicated this downstream claim after the Veteran had expressed his disagreement with the effective date assigned for his awarded benefits for his PTSD.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regards to the content or timing of the notice, certainly not shown that any such error is more than harmless, meaning necessarily outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of this disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

As already alluded to, the Veteran testified before the undersigned VLJ at hearings in January 2012 and September 2014.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, the determinative issue is whether the Veteran is entitled to an earlier effective date for the grant of service connection for his PTSD.  So, to this end, during the more recent September 2014 hearing (which the Veteran had to address any potential shortcoming of his initial January 2012 hearing), it was explained that he needed to present evidence regarding this particular issue, including especially in terms of showing he had filed an earlier claim for this same or similar disability.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Indeed, the Veteran acknowledged during the hearing that he had been given opportunity to review his claims file, himself, and that even he did not see indication in it of an earlier-filed claim (although he continued to steadfastly maintain that one was filed at an earlier date).  Additionally, this presiding VLJ further explained the requirements for establishing entitlement to an earlier effective date and how the governing law applied to the specific facts of the Veteran's claim.  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Bryant at 496-97.

Consequently, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II.  Whether an Earlier Effective Date is Warranted

The Veteran has been determined entitled to service connection for PTSD effectively as of January 28, 2008, on the premise that was when he first filed a claim with VA for this particular disability.


The record reflects that the Veteran previously had submitted an application for benefits (VA Form 21-526, Veteran's Application for Compensation or Pension) in February 1994.  At that time, he claimed that he had back, bilateral knee, right ankle, asthma, left wrist, and skin disabilities.  He did not claim that he had a psychiatric disability of any sort, including PTSD.  There is no application for any VA benefits prior to that date for any disability.

Thereafter, VA records show the Veteran had a positive screening for PTSD in February 1998.

In March 2000, the Veteran sought an "upgrade" for his disability, which was interpreted as a claim for increase for his then service-connected conditions.  There was no claim made for service connection for a psychiatric disability at that time.

The next correspondence from the Veteran was received on January 28, 2008, and included his initial claim for service connection for PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be:  (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).


A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection already has been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Thus, any prior VA medical evaluations and treatments are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, including an informal claim, for service connection.  Section 3.157 is inapplicable because compensation was not in effect.  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.


The Board has considered the Veteran's statements, including his September 2014 hearing testimony, alleging he was diagnosed with PTSD prior to January 28, 2008, and that he resultantly actually filed (or certainly intended to file) a claim with VA for a psychiatric condition because of the diagnosis.  But as explained during his hearing, other than his VA treatment for psychiatric complaints, including PTSD, there is nothing in the file reflecting an actual claim or even an informal claim prior to January 28, 2008.  Indeed, correspondence from him dated in August 2009 stated that he wanted benefits retroactive to the date of diagnosis, which he stated was in 1994, but while acknowledging that his claim was not filed until November 2008, which in actuality was the date of his Notice of Disagreement (NOD).  In more recent correspondence dated in January 2013, he stated that he had filed his claim with the RO in 2008.  Therefore, applying the governing statute and regulations, he is not entitled to an effective date earlier than January 28, 2008, for the award of service connection for his PTSD.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is equally clear.  It states that, if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  The date of entitlement precedes the date of the claim here.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).

Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).


Based on the facts in this case, an effective date earlier than January 28, 2008, is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's assertion that an earlier effective date is warranted for his award of service connection for PTSD is legally unsupported.  See Sears.


ORDER

An effective date earlier than January 28, 2008, for the grant of service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


